Case 1:18-cv-04309-PKC-KHP Document 76-1 Filed 01/24/20 Page 1 of 4




           Exhibit 1
NOTIFICACIÓN ORDINARIA by kmaleon
JOSE RAFAEL ROSCase
                                      : 1886226
                    1:18-cv-04309-PKC-KHP                 Document 76-1 FiledJANE
                                                                              01/24/20           27-11-2019
               FERNANDEZ  (ICPIB col. 335)                    >> MONTSERRAT       CASAS Page 2 of 4
rafa@procuradoresibiza.com                                        Tlf. 93 415 74 00
                                                                                      SECURITIES AND EXCHANGE COMMISSION   1/3




          Expediente 29654

          Cliente...     :   SECURITIES AND EXCHANGE COMMISSION
          Contrario      :   FRANCISCO ABELLAN VILLENA
          Asunto...      :   EMPLAZAMIENTO
          Juzgado..      :   PRIMERA INSTANCIA EIVISSA




            Resumen
            Resolución
            27.11.2019              DILIGENCIA
                                    EMPLAZAMIENTO POSITIVO.




          Saludos Cordiales
NOTIFICACIÓN ORDINARIA by kmaleon
JOSE RAFAEL ROSCase
                                      : 1886226
                    1:18-cv-04309-PKC-KHP                                                                     Document 76-1 FiledJANE
                                                                                                                                  01/24/20           27-11-2019
               FERNANDEZ  (ICPIB col. 335)                                                                        >> MONTSERRAT       CASAS Page 3 of 4
rafa@procuradoresibiza.com                                                                                                    Tlf. 93 415 74 00
                                                                       SECURITIES AND EXCHANGE COMMISSION                                                                                                2/3
                                       SERVICTO COMON DE ACTOS DE GOMUNICACToN Y EJECUCI6N
                                                                            C/ San Crist6fol. 30. Editrcio CETIS. torre 7                                           -   07800   IBIZA (Balcares)
                                                                                                                                                                                 Tlho:     9719-13{-12


                 nrfurnirr, ll                          C9         l1! l                                     r"rc,d"MC*A AA./" L,* *"-%"ttrlZ)
                                                                                                             Aatos: ) ? <v -) 3 ,,5 ,L39]


                                                            En lbiza,
                                                                                 ^ Z? de /-w'e..,-L'-'t
                                                                                                                                                                   de   20re@
                            Yo. el funcionario de este SCACE, si.endo hs                                                         a' 1J                   horas. rne constitui en el domicilio del

             interesado           Dtrt a<^ .lt .'1s"Ll,-                                                                        L) lU uo
             sito en                   G"+*o /e.^- lt - <\ -'.                                                                             rl',-*
                                                                                                                                           a tin de pr-acticar la diligencia de conrurticacitin

             ac()rdada, v hallando a:                      @ el nrisrno                       I          quien dice ser




                Le/s cit6 al objeto tie que cotnparezca,/n en la fecha l' hora indicadas. 1' a los fiIes. efectos
                                                                                                                    r hl-jo el
             !
                                                                                                      los requisitos leSal.-s.
             apercibimiento preYenido. rnediante entrega de c6dula de citaci6n. comprensira de todos
                Leis notiliqu6 en legal lbrrna la resoluci6n de fecl'ra 6pez.--. Jr      rnediante lectttra integta \ L'rrtresa
             EF
                                        cor indicaci6n de los recursos que contra la misma pueda interponer. en su caso.
             de copia literal de la rnisrna-
                                                                                      documentos que Ia aconrpaian. asi
             n Leis emplac6 mediante entrega de copia del escrito de demanda 1
             -como la oportuna c6dula cornprensiYa de todos los requisitos legales. a fin de que en el t6nnino indicado
             cornpalezca ante el Juzgado, bajo los apercibimientos oPo(unos'
                 Ler,s requeri a los fines. efectos y bajo el/los aperc ibimiento/s contenidos en la c6dula/copia cottlpterlsirr
     \       5
             de los requisitos legales: a lo cual manifiesta:


                             Enterado y conforme. finna conmigo en prueba de su recibo. lo que                                                                 certilico'a      u9 ,'-f-- ) "9u
                                                       *^*P'-n:r-e',*-f,'-kr-"                                                            h":'-:  ,rz:/;-'1'
          'a.,&,u\& "
                   ,o"4n,. ',,
                            J",
                                              B*u q^-*                                                    n
                                                                                                              r,",\                     :
                                                                                                                              l.a&o, i-1",,.-*
                                                                                                                                                     t^
                                                                                                                                               o-'Gf,t k,.*,
            A*
                 f*                          Ce,Lt"c.                                                y-
              DtLIGENt!4-!!EgAf!y4ti                                                        No s'i ha podido ller ar a cabo la diligencia acordada por cuarlto:

              I       El domicilio es insuficiente. pues no se indica o no existe:
                        ! callc       I n" ponal                 IEpu.tu         Ipiso
                                                                                 [-l letra                                                                     I    urbanizc-    l-l   btoque


              I       Co'stituido en el dornicilio que consta no es hallado el inferesado ni persona que de razon de el. se dejan
                 los oportunos aviso en fechas l.horarios diferentes que no producen resultado alguno.

              tr




                              De todo lo cual certifico.




                 r, nL2n{,e d. cc.fand/a,   can   b asrabrerdo   en ros   aa.rbs q   l, t   11de   tai   a tr199td11}   4e   die.be ft t"Ft]c"e   r,o\
NOTIFICACIÓN ORDINARIA by kmaleon
JOSE RAFAEL ROSCase
                                      : 1886226
                    1:18-cv-04309-PKC-KHP         Document 76-1 FiledJANE
                                                                      01/24/20           27-11-2019
               FERNANDEZ  (ICPIB col. 335)            >> MONTSERRAT       CASAS Page 4 of 4
rafa@procuradoresibiza.com                            Tlf. 93 415 74 00
                                                                          SECURITIES AND EXCHANGE COMMISSION   3/3
